Citation Nr: 1138207	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for PTSD.

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This case previously reached Board in July 2010, at which time the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD based on personal assault.  The Veteran subsequently appealed this decision to the Court.  In May 2011, the Secretary of Veterans Affairs and the Veteran, through her representative, filed a Joint Motion for Remand (Joint Motion) to vacate the Board's September 2009 decision, and requested a remand to the Board for further action.  The Joint Motion was accepted by the Court in May 2011, which ordered that the Board's July 2010 decision be vacated and remanded to the Board with further consideration consistent with the Joint Motion.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

As indicated above, to accord compliance with the provisions of the Joint Motion, further development of the record is necessary.

In this regard, the Join Motion indicated that the Board had erroneously failed to ensure compliance with the duty to assist the Veteran.  In this regard, the Joint Motion indicated that the Veteran's history of distrust of men and lack of romantic relationships subsequent to her military service was sufficient to trigger the requirement for a VA psychiatric examination regarding the nature and etiology of her claim.  See the Joint Motion pges 4-5.  Furthermore, the Joint Motion indicated that the Board had failed to provide adequate reasons and bases to address the Veteran's behavior at the time of her pregnancy during her military service as corroborating evidence of her assault.

The minimum standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Regarding a current diagnosis of PTSD, a PTSD screen was conducted in April 2006, with a negative result.  However, a subsequent VA treatment record indicates that the Veteran was diagnosed with "Sexual Abuse of an Adult" and "Subthreshold PTSD."  See the May 2006 VA medical treatment record.  It was indicated that the Veteran reported experiencing:  "intrusive thoughts, nightmares, psychological reactivity to cures, avoidance behaviors, sleep disturbance, and hypervigilance."  The Veteran indicated that these symptoms had been exacerbated by the recent death of her brother.  The May 2006 VA medical treatment record provided a thorough history and psychiatric evaluation of the Veteran.  After this initial diagnosis of PTSD, the Veteran was provided with further psychiatric treatment in July and August 2006, but the Veteran stopped attending her treatment sessions and was subsequently discharged from the program after several attempts to contact her.  See the December 2006 VA medical treatment record.  

The symptoms related by the Veteran at the time of her May 2006 VA medical treatment are noted as being indicated as symptoms for PTSD.  See THE DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS [hereinafter DSM-IV], § 309.81 (Am. Psychiatric Ass'n 4th ed.) (1994).  Granting the Veteran the benefit of the doubt required by 38 U.S.C.A. § 5107 (b), and 38 C.F.R. § 3.102, the Board finds there is credible supporting evidence of PTSD in conformity with the requirements of the DSM-IV, and therefore sufficient for VA disability purposes.  38 C.F.R. §§ 3.304(f), 4.125(a).  

With regard to her claim of an in-service assault, initially, the Veteran indicated in general terms that she had been sexually assaulted in service, an event which resulted in a pregnancy and caused her to be discharged from the military, but she did not provide specific details of the event.  See the Veteran's November 2004 claim.  In March 2005, a VA medical treatment record indicated a history of MST (military sexual trauma), but did not state anything further regarding the event.  However, in May 2006, the Veteran provided a more detailed account of the circumstances of her alleged assault, subsequently recorded by the physician in June 2006.  At the examination, the Veteran related that the assault occurred while she was stationed at Walter Reed Army Medical Center.  At that time, the Veteran's best friend was stationed at a nearby base.  Her friend was dating an MP at the base.  At some point, the friend invited the Veteran on an overnight trip to Virginia with her, her boyfriend, and another M.P. (T.H.).  The Veteran's friend indicated that she wanted to get a hotel with her boyfriend alone.  Because of this, the Veteran indicated that she was forced to share a room with T.H. due to financial considerations.  The Veteran indicated that she made clear to T.H. that she was only sharing a room out of necessity and insisted on separate beds.  However, according to the Veteran, during the night T.H. "forced himself on [her]."  She indicated that she tried to leave but he would not let her.  

The Veteran stated that, after the assault, T.H. threatened to "kill her" if she told anyone about the incident.  She reported that she did tell her friend at the time who encouraged her "not to tell" because of the "possible repercussions."  She indicated that as a consequence of the assault she later became pregnant, and gave birth to a child.  She stated that she gave up the child for adoption, and was discharged from the military due to her pregnancy.  She indicated that she has subsequently never married due to a distrust of men, stemming from the assault, and that giving her child up for adoption was a "'source of tremendous pain' for her."  

As to corroborating evidence, the Veteran's SPRs reveal that she was stationed at Walter Reed Army Medical Hospital during the period from November 1968 to December 1969.  Furthermore, an undated STR indicates that the Veteran was diagnosed as being pregnant, but was reportedly not aware that she was pregnant.  Finally, STRs from December 1969 indicate that the Veteran gave birth to a child, and the records note that the birth was "complicated by the complete denial of pregnancy, no medical attention."  

The Joint Motion indicated that the evidence in the record of "a history of distrust of men and a lack of romantic relationships" provided sufficient evidence to trigger the need for a VA medical examination and opinion.  This evidence may either be considered as evidence of a connection between any current acquired psychiatric disorder and her service, or as evidence of continuity of symptomatology of such a disorder from the time of her service, or considered as evidence to corroborate her alleged in-service assault.  Furthermore, the evidence regarding the Veteran's behavior at the time of her in-service pregnancy may also be considered to show evidence supportive of the in-service assault alleged by the Veteran.  Therefore, in accordance with the provisions of the May 2011 Joint Motion, the Veteran should be provided with a VA psychiatric examination and opinion, by an appropriate specialist, to determine the nature and etiology of her currently diagnosed acquired psychiatric disorder.  

Second, the AOJ is obligated to obtain further VA medical treatment records.  In this regard, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A(a).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran's most recent VA medical treatment records only date to December 2006, raising the possibility that the Veteran has sought additional relevant treatment in the intervening years.  Therefore, the Board concludes that the AOJ should obtain any relevant VA medical treatment records dating from after December 2006.  

After these developments have been accomplished, the Board may then address the issue of inadequate reasons and bases found in the May 2011 Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health care providers that have provided her with relevant treatment since December 2006, and attempt to obtain records from each health care provider that she identifies, if such records are not already in the claims file.

	Whether or not the Veteran has identified any new records, the AOJ must attempt to obtain all relevant records of VA medical treatment for an acquired psychiatric disorder from after December 2006.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorders that she may be experiencing, including PTSD, to determine whether any of the Veteran's current psychiatric disorders, particularly PTSD, may be etiologically related to her military service.  

	The examination should be conducted by a mental health professional with specific expertise regarding treatment and assessment of victims of sexual assault, if such an expert is available, to ensure that such a review is conducted in a manner sufficiently sensitive to the nature of the alleged incident.  The claims file must be made available to the examiner in connection with the examination.  The examiner should note in the examination report that pertinent documents in the claims file, were reviewed in conjunction with the examination.  The examination should include any diagnostic testing or evaluation deemed necessary.  

	The Veteran is hereby advised that a failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim.  

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for an acquired psychiatric disorder, including PTSD:

(A)	Provide a comprehensive review of the history of the Veteran's current acquired psychiatric disorder.  This should acknowledge:  the Veteran's statements regarding her experience of sexual assault during her military service, the records of an in-service pregnancy (including the nature of her response to the pregnancy as recorded in the STRs), and her subsequent history, including her post-service distrust of and lack of relationships with men, and must fully address the VA medical treatment records from May to December 2006, as well as any relevant history provided by the Veteran or any records obtained subsequent to this remand.

	Then, please answer the following questions:  

(A)	Is the Veteran's behavior at the time of her pregnancy consistent with symptoms of a victim of a sexual assault?

(B)	Regardless of the answer to question (A), is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of her military service?  The examiner must fully address all the evidence of record, including the Veteran's diagnosis of multiple psychiatric disorders, the history of such disorders, and her reported in-service assault.

(C)	Regardless of the answer to questions (A) and (B), does the Veteran's described history provide, at least as likely as not, a relevant history of continuous symptoms of an acquired psychiatric disorder from the time of her service.

(D)	Any opinion provided must include a complete explanation of the rationale of the opinion, which should be relevant to the specific facts of this case.  If any of these questions cannot be answered, thoroughly explain why such an answer cannot be provided.

	The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	Then, review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

4.	After completing the above development, the AOJ should readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, considering any new evidence secured since the June 2007 supplemental statement of the case (SSOC).  If this claim is not granted to the Veteran's satisfaction, send her and her representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


